Appeal by the defendant from a judgment of the County Court, Suffolk *337County (Tisch, J.), rendered July 21, 1992, convicting him of assault in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish beyond a reasonable doubt that the defendant intentionally stabbed the victim. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s objection to the testimony of the prosecution’s expert medical witness is unpreserved for appellate review (see, CPL 470.05 [2]). In any event, this contention, as well as the remaining preserved contentions, are without merit. Sullivan, J. P., O’Brien, Ritter and Joy, JJ., concur.